Citation Nr: 1645589	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  11-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for strokes, to include as secondary to hypertension.

3.  Entitlement to aid and attendance benefits.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active duty service from September 1965 to September 1968 and from November 1968 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for strokes, to include as secondary to hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal, the claim for entitlement to aid and attendance benefits.

2.  The Veteran's current hypertension was incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to aid and attendance benefits have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for hypertension on the merits. This represents a complete grant of the benefit sought on appeal.  Therefore, no discussion of VA's duty to notify and assist is necessary.

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal, the Veteran elected to withdraw the issue of entitlement to aid and attendance benefits from appellate consideration in written correspondence received at the RO in April 2016.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue. Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

Service Connection for Hypertension

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

Service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for certain chronic diseases, such as hypertension, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  See Walker, 701 F.3d 1331. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The medical evidence of record includes current diagnoses of hypertension.

The Veteran's service treatment records were reviewed.  Under summary of defects and diagnoses in a March 1983 annual physical examination report, the examiner wrote, "Hypertension - did not return for f/u."  Also of record is an unclear copy of an annual physical examination conducted in April 198[?] and under the summary of defects and diagnoses, the following is written by the examining physician:  "Blood pressure: notified of hypertension did not return for monitor." 

Thereafter, the Veteran was treated for elevated blood pressure in 1995.

The Veteran underwent VA examination in April 2010. The examiner opined that the Veteran's hypertension was less likely than not service related.  The rationale provided was that there was one physical exam note that stated that his blood pressure was elevated but the Veteran did not follow up for serial blood pressures.  The examiner stated that there was no other record from the Veteran's active duty documenting high blood pressure and that at the time of his retirement physical his blood pressure was normal at 120/80.

The the evidence of record is sufficient to support a finidng that the Veteran's hypertension was incurred in service.  Service connection is warranted for a disability first incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Here, the Veteran has a current diagnosis of hypertension.  The first medical evidence of hypertension comes from service treatment records.  No reported history of hypertension prior to service was provided.  The Veteran has continuously reported symptomatology related to his hypertension since active duty service.  The Board acknowledges that the April 2010 VA examination is not supportive of the Veteran's claim, however, the examination report does not reflect a thorough review of the Veteran's service treatment records which, as noted above, shows diagnoses of hypertension during active duty service.  As such, the Board finds the VA medical opinion to be of little probative value. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In sum, the evidence of record shows that the Veteran's hypertension was incurred in service, and that he has a current disability of hypertension.  Therefore, service connection is warranted for hypertension.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).


ORDER

The appeal for entitlement to aid and attendance benefits is dismissed.

Service connection for hypertension is granted.


REMAND

The Veteran contends that he had two strokes in 2009 secondary to his hypertension.    

In this decision, the Board granted service connection for the Veteran's hypertension.  While the Veteran underwent a VA examination in April 2010, the examiner did not provide an opinion as to whether the strokes were caused or aggravated by his hypertension.  As such, on remand, a VA medical opinion should be obtained to determine if his strokes were caused or aggravated by his service-connected hypertension.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).

Relevant VA and private medical records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain any relevant VA or private medical records of treatment for strokes that are not already on file, and associate them with the claims file.

2.  Obtain a VA medical opinion to determine the etiology of the Veteran's strokes.  The claims file, to include this remand, must reviewed by the examiner and such review must be noted in the examination report.

Following examination of the Veteran, the examiner is to provide an opinion to the following: 

a. Is it at least as likely as not (a 50 percent probability or more) that the Veteran's strokes are related to military service?

b. Is it at least as likely as not (a 50 percent probability or more) that the Veteran's strokes were caused by his service-connected hypertension? 

c. Is it at least as likely as not (a 50 percent probability or more) that the Veteran's strokes were aggravated (i.e., permanently worsened beyond normal progression) by his service-connected hypertension?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

The examiner must provide a rationale for each opinion provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


